Exhibit 10.5
BRANDYWINE REALTY TRUST
2011-2013 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Purposes
    1  
2. Definitions
    1  
3. Award Agreement
    3  
4. Performance Goal; Delivery of Shares
    3  
5. Beneficiary Designation
    6  
6. Delivery to Guardian
    6  
7. Source of Shares
    6  
8. Capital Adjustments
    6  
9. Tax Withholding; Securities Law Compliance
    6  
10. Administration
    6  
11. Amendment and Termination
    6  
12. Headings
    6  
13. Incorporation of Plan by Reference
    6  
 
       
APPENDIX A
    A-1  
 
       
APPENDIX B
    B-1  
 
       
APPENDIX C
    C-1  

 

 



--------------------------------------------------------------------------------



 



BRANDYWINE REALTY TRUST
2011-2013 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust
Amended and Restated 1997 Long-Term Incentive Plan)
PREAMBLE
WHEREAS, Brandywine Realty Trust (the “Trust”) established, and its shareholders
approved, the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan (the “Plan”), primarily in order to award equity and equity-based
benefits to officers, employees and Trustees of the Trust and its Subsidiaries
(as defined in the Plan);
WHEREAS, one kind of an equity-based benefit that can be awarded under the Plan
is a “Performance Share,” which entitles the recipient to receive Shares,
without payment, following the attainment of designated performance goals;
WHEREAS, the Trust’s Compensation Committee (the “Committee”) is responsible for
the administration of the Plan and may, pursuant to the powers granted to it
thereunder, adopt rules and regulations for the administration of the Plan and
determine the terms and conditions of each award granted thereunder;
WHEREAS, the Committee desires to establish a program for the 2011 through 2013
period under the Plan for the benefit of certain officers of the Trust and
Subsidiaries whereby such officers would receive Performance Shares under the
Plan, based on the extent to which the Trust attains the corporate goal set
forth in the program.
NOW, THEREFORE, effective as of January 1, 2011, the Brandywine Realty Trust
2011-2013 Restricted Performance Share Unit Program is hereby adopted (under the
Plan) by the Committee, with the following terms and conditions:
1. Purposes. The purposes of the Program are to motivate certain officers of the
Trust to achieve challenging goals for the Trust that reflect value creation for
shareholders, and to focus the attention of the eligible officers on an
important financial indicator of success of the Trust and of other companies in
the same business as the Trust.
2. Definitions.
(a) “Award” means an award of Restricted Performance Share Units to a
Participant.
(b) “Award Agreement” means a written document evidencing the grant to a
Participant of an Award.
(c) “Base Units” means the number of Restricted Performance Share Units set
forth in the Award Agreement (increased by any additional Restricted Performance
Share Units “purchased” pursuant to Section 4(e) hereof) by which the number of
Shares that may be delivered to a Participant is measured.
(d) “Board” means the Board of Trustees of the Trust.
(e) “Business Combination” means a transaction described in clause (ii)(A) of
the definition of “Change in Control.”
(f) “Change in Control” means “Change in Control” as such term is defined in a
Participant’s Employment Agreement or, if the Participant is not a party to an
Employment Agreement, then as defined in the Plan.

 

 



--------------------------------------------------------------------------------



 



(g) “Code” means the Internal Revenue Code of 1986, as amended.
(h) “Committee” means the Compensation Committee of the Board, which Committee
has developed the Program and has the responsibility to administer the Program
under Section 2 of the Plan and Section 10 hereof.
(i) “Control Event” means a “change in control event” with respect to the Trust
within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i).
(j) “Corporate Goal” means the specific performance goal, set forth in Section
4(a) hereof, which must be achieved in order for a Participant to receive Shares
under an Award.
(k) “DER” means a dividend equivalent right—i.e., an award that entitles the
recipient to receive a benefit in lieu of cash or non-cash dividends that would
be payable on any or all Shares subject to another award granted to the
Participant under the Plan, or that would be payable on a number of notional
Shares unrelated to another award, in either case had such Shares been
outstanding.
(l) “Disability Termination” means the termination of a Participant’s employment
under the disability provisions of the Participant’s Employment Agreement or, if
the Participant is not a party to an Employment Agreement, then as a result of a
“Disability” as defined in the Plan.
(m) “Effective Date” means January 1, 2011.
(n) “Employer” means, collectively and individually (as applicable), the Trust
and any Subsidiary.
(o) “Employment Agreement” means the written agreement entered into by a
Participant and an Employer (if any) setting forth the terms and conditions of
the Participant’s employment, as amended at any applicable time.
(p) “Measurement Period” means the period beginning on the Effective Date and
ending on the earlier of (i) December 31, 2013; (ii) the date of a Change in
Control (provided that, if the Change in Control arises from a Business
Combination, the Measurement Period shall end on the date of the closing or
effectiveness of the Business Combination, as applicable); or (iii) with respect
to a Participant whose employment terminates on account of Retirement, death or
Disability, as provided in Section 4(c).
(q) “Participant” means each individual who has received an Award under the
Program.
(r) “Plan” means the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan, as it may be amended from time to time.
(s) “Program” means the Brandywine Realty Trust 2011-2013 Restricted Performance
Share Unit Program (established under the Plan), as it may be amended from time
to time.
(t) “Restricted Performance Share Unit” or “RSU” means an Award of a
“Performance Share,” as such term is defined in the Plan.
(u) “Retirement” means a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h) (or any successor regulation)) from the Employer after
attaining at least age fifty seven (57) and completing at least fifteen
(15) years of continuous full-time service with the Employer. For purposes of
determining the duration of a Participant’s continuous full-time service with
the Employer, a Participant shall be credited with service at a company acquired
by the Trust (directly or through a Subsidiary) for periods that precede the
acquisition date.
(v) “Shares” means “Shares” as such term is defined in the Plan.

 

-2-



--------------------------------------------------------------------------------



 



(w) “Subsidiary” has the meaning provided in the Plan.
(x) “Trust” means Brandywine Realty Trust, a Maryland real estate investment
trust.
(y) “Trustee” means a member of the Board.
3. Award Agreement. Each Participant shall be issued an Award Agreement setting
forth the initial number of Base Units awarded to the Participant and entitling
the Participant to receive the number of Shares determined under Section 4
hereof based on the extent to which the Corporate Goal is achieved. Such Base
Units shall be subject to the adjustments described in Section 8 hereof. Each
Award Agreement and the Shares which may be delivered thereunder are subject to
the terms of this Program and the terms of the Plan.
4. Performance Goal; Delivery of Shares.
(a) If, for the Measurement Period, the Trust’s performance, based on its “TRS”
(as defined below), equals or exceeds the “Threshold” (as defined below), then
the Trust shall deliver to each Participant the number of Shares (rounded down
to the nearest whole number of Shares) determined by first multiplying the whole
percentile (expressed as a percentage equal to the percentile rounded up for
fractions of one-half or greater) at which the Trust’s TRS for the Measurement
Period places the Trust among the component members (excluding the Trust) of the
“MSCI US REIT Index” (as defined below) for the Measurement Period, each ranked
pursuant to such TRS, by two, and then multiplying that product by the
Participant’s Base Units; provided, however, that: (i) if the Trust’s TRS places
the Trust at or above the 75th percentile among the component members (excluding
the Trust) of the MSCI US REIT Index at the end of the Measurement Period
(ranked based upon each such member’s TRS for the Measurement Period) then the
number of Shares that will be delivered shall equal 200% of the Participant’s
Base Units and (ii) if the Trust’s TRS places the Trust above the 50th
percentile and below the 75th percentile among the component members (excluding
the Trust) of the MSCI US REIT Index at the end of the Measurement Period
(ranked based upon each such member’s TRS for the Measurement Period) then the
number of Shares that will be delivered shall equal a percentage of the
Participant’s Base Units, with such percentage derived through a straight-line
interpolation with a deemed minimum percentage of 100% at the 50th percentile
and a deemed maximum percentage of 200% at the 75th percentile. Accordingly, for
example, if the Trust’s TRS places the Trust at the 62.5th percentile (i.e., the
mid-point between the 50th and 75th percentiles), then the percentage to be
applied to the Participant’s Base Units would be 150%. Notwithstanding the
preceding sentence, Shares will be delivered under the Program to the extent
that Shares remain available under the Plan; and if the total number of Shares
to be delivered exceeds the number of Shares available under the Plan, then the
number of Shares for each Participant will be reduced on a pro rata basis based
on each individual Participant’s Base Units as compared to the total of all
Participants’ Base Units. If, for the Measurement Period, the Trust’s
performance, based on its TRS, does not equal or exceed the Threshold, the Trust
shall not deliver any Shares to the Participants. Also, except as provided in
subsection (c) below, a Participant must be employed by an Employer on the last
day of the Measurement Period in order to receive any Shares under this Program.
See Appendix A attached hereto for examples illustrating the operation of this
Section.
(b) Definitions for this Section. The following terms shall be defined as set
forth below:
(1) “MSCI US REIT Index” means the MSCI US REIT Index’s gross index (as it may
be renamed from time to time) or, in the event such index shall cease to be
published, such other index as the Committee shall determine to be comparable
thereto.
(2) “Share Value” means, as applicable and except as provided in the following
sentence, the average of the closing prices of one Share on the New York Stock
Exchange (the “NYSE”) (or, if not then listed on the NYSE, on the principal
market or quotation system on which Shares are then traded) for (i) the 60 days
on which Shares were traded prior to the Effective Date (for the value of a
Share on the Effective Date); or (ii) the 60 days on which Shares were traded
prior to and including the last day of the Measurement Period (for the value of
a Share on the last day of the Measurement Period); provided that for purposes
of Section 4(e) below and the “purchase” of additional RSUs thereunder, “Share
Value” means the closing price of one Share on the NYSE (or, if not then listed
on the NYSE, on the principal market or quotation system on which Shares are
then traded) on the applicable dividend payment date. In the event of a Business
Combination approved by the shareholders of the Trust on or prior to
December 31, 2013, Share Value shall mean the final price per Share agreed upon
by the parties to the Business Combination.

 

-3-



--------------------------------------------------------------------------------



 



(3) “Threshold” means that, for the Measurement Period, the Trust’s TRS places
the Trust at least at the 25th percentile among the component members (excluding
the Trust) of the MSCI US REIT Index at the end of the Measurement Period
(ranked based upon each such member’s TRS for the Measurement Period).
(4) “TRS” means total return to shareholders for the Measurement Period for the
Trust and for the other component members of the MSCI US REIT Index (i.e., those
component members used for purposes of compiling the MSCI US REIT Index as of
the first day of the Measurement Period and that remain publicly held companies
as of the last day of the Measurement Period, whether or not they are still
included in the MSCI US REIT Index on such last day).
(c) Termination of Employment. Upon a Participant’s termination of employment on
or prior to the last day of the Measurement Period, the following shall occur:
(1) Termination on Account of Retirement, Disability or Death. If, on or prior
to the last day of the Measurement Period, (i) the Participant has a separation
from service that constitutes a Retirement, (ii) the Participant incurs a
Disability Termination, or (iii) the Participant dies, then the Participant (or
the Participant’s beneficiary(ies), if applicable) shall be eligible to receive
Shares (if any) under the Program as if the Measurement Period ended on the last
day of the month in which the Retirement, termination or death occurred and as
though the Participant had remained employed by the Employer through such date.
(2) Termination for Any Other Reason. If, on or prior to the last day of the
Measurement Period, the Participant’s employment with the Employer terminates
for any reason other than a reason described in paragraph (1) above, the
Participant shall forfeit all of the Base Units (and all of the Shares that may
have become deliverable with respect to such Base Units) subject to the RSUs the
Participant was granted under the Program.
(d) Determination of Performance; Share Delivery. Within 30 days after the end
of the Measurement Period, the Committee shall provide each Participant (or in
the case of termination of a Participant covered in Section 4(c), to the
affected Participant or his or her legal representative) with a written
determination of whether the Trust did or did not attain the Corporate Goal for
the applicable Measurement Period (and, if applicable, the extent to which the
Corporate Goal was attained) and the calculations used to make such
determination. If Shares are to be delivered under the Program, they shall be
delivered to Participants on March 1, 2014 (unless a Participant elects
otherwise pursuant to subsection (f) below) or, if a Change in Control occurs
before January 1, 2014, on the fifth day after the last day of the Measurement
Period ending on (or, if applicable, after) the Change in Control or, in the
case of termination of a Participant covered in Section 4(c), on or before the
thirtieth day after the date of termination of the Participant.
(e) DERs. Participants shall be awarded DERs with respect to their initial
number of Base Units. Each DER will be expressed as a specific dollar amount
(the “Dollar Amount”) equal to the dollar amount of the dividend paid on an
actual Share on a specific date (the “Dividend Date”) multiplied by the
Participant’s initial number of Base Units. Without limiting Section 8, the
dollar amount of any non-cash dividends shall be determined by the Compensation
Committee in its discretion. Until the end of the Measurement Period, the
Committee will apply the Dollar Amount to “purchase” a number of additional RSUs
equal to the Dollar Amount divided by the Share Value. The delivery of Shares
under such additional RSUs shall also be subject to the attainment of the
Corporate Goal set forth in subsection (a) above. DERs shall also be awarded on
such additional RSUs and applied in the same manner (thereby increasing the
Participant’s Base Units on a cumulative basis). RSUs deemed purchased with DERs
hereunder may be whole or fractional units.

 

-4-



--------------------------------------------------------------------------------



 



Participants who make a deferral election under subsection (f) below shall also
be awarded DERs under the Plan with respect to their deferred Shares. Each such
DER will be expressed as a Dollar Amount equal to the dollar amount of the
dividend paid on an actual Share on a Dividend Date during the deferral period
multiplied by the number of Shares still deferred by the Participant as of the
Dividend Date. The Committee will apply the Dollar Amount to “purchase” notional
shares (on which DERs thereafter will also be awarded and applied in the same
manner) at the closing price of a Share on the Dividend Date. Notional shares
deemed purchased with DERs hereunder may be whole or fractional shares. DERs
expressed as a Dollar Amount will continue to be applied to “purchase” notional
shares on Dividend Dates until all of the Participant’s deferred Shares are
delivered to the Participant (or to his or her beneficiary(ies), if applicable),
as elected in his or her deferral election agreement. A Participant’s notional
shares “purchased” with DERs awarded with respect to his or her deferred Shares
shall be 100% vested at all times.
The Trust shall establish a bookkeeping account (the “DER Account”) for each
such Participant and credit to such account the number of whole and fractional
additional RSUs and notional shares deemed purchased with the Dollar Amounts.
The Participant’s additional RSUs and notional shares shall be subject to the
adjustments described in Section 8 hereof. All whole additional RSUs (for which
Shares become deliverable under this Section) and whole notional shares credited
to a Participant’s DER Account shall be replaced by issued Shares on a
one-to-one basis on the delivery date referred to in subsection (d) above, and
the fractional additional RSUs (for which Shares become deliverable under this
Section) and fractional notional shares credited to a Participant’s DER Account
shall be aggregated and replaced by issued Shares (and with cash in lieu of a
fractional Share) based on the closing price of a Share on the replacement date,
and delivered to the Participant (or to his or her beneficiary(ies), if
applicable) on the date the associated Shares are delivered to the Participant.
(f) Elective Deferrals. Rights granted under the Program shall be treated as
“Share Awards” and as “Performance-Based Compensation” as defined in the
Brandywine Realty Trust Amended and Restated Deferred Compensation Plan (the
“Deferred Compensation Plan”). Accordingly, a Participant may elect to defer
receipt of Shares issuable under the Program under the rules of the Deferred
Compensation Plan, subject to the following limitations. A Participant may elect
to defer the receipt (and the Trust shall defer issuance) of all or a portion of
the Shares that may become deliverable under the Program, until as specified in
the Participant’s deferral election agreement, (i) the Participant’s separation
from service (within the meaning of Treasury Regulation § 1.409A-1(h) (or any
successor regulation) from the Trust’s controlled group of entities, (ii) a date
chosen by the Participant, and/or (iii) the occurrence of an “unforeseeable
emergency,” as defined in Section 409A(a)(2)(B)(ii) of the Code, to the extent
not prohibited by the rules of the Deferred Compensation Plan. However,
notwithstanding any such election, the delivery of all Shares credited to the
Participant’s Deferred Compensation Plan Account will occur on the earlier of
the occurrence of the Participant’s death or a Control Event.
A Participant’s deferral election agreement must be submitted to the Committee
no later than six months prior to the end of the applicable Measurement Period
in order to be effective; otherwise, Shares (and cash attributable to fractional
Shares) deliverable to the Participant, if any, will be delivered in accordance
with Section 4(d), above. Unless the delivery of deferred Shares is accelerated
by either of the events described in the last sentence of the preceding
paragraph, if deferred Shares are to be delivered to a Participant who is a
“specified employee,” as defined in section 409A(a)(2)(B)(i) of the Code, upon
his or her separation from service from the Trust’s controlled group of
entities, the Trust shall issue and deliver such deferred Shares (and cash
attributable to DERs) on the date that is six months after the date of his or
her separation from service. A deferral election agreement shall be
substantially in the form set forth in Appendix B attached hereto.
Notwithstanding any contrary provision of this program or any deferral election
made in connection with this program, the issuance of otherwise deferred Shares
may be accelerated: (i) to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(vi) (relating to the satisfaction of tax obligations arising in
connection with Awards hereunder), and (ii) to the extent permitted by Treas.
Reg. § 1.409A-3(j)(4)(ix)(relating to plan terminations and liquidations).
The Committee shall administer the delivery of Shares (and cash attributable to
fractional Shares) under an election made pursuant to this subsection (f) and
the underlying deferral election agreement in accordance with the Deferred
Compensation Plan, section 409A of the Code and regulations and other guidance
issued thereunder.

 

-5-



--------------------------------------------------------------------------------



 



5. Beneficiary Designation.
(a) Each Participant shall designate the person(s) as the beneficiary(ies) to
whom the Participant’s Shares shall be delivered in the event of the
Participant’s death prior to the delivery of the Shares to him or her. Each
beneficiary designation shall be substantially in the form set forth in
Appendix C attached hereto and shall be effective only when filed with the
Committee during the Participant’s lifetime.
(b) Any beneficiary designation may be changed by a Participant without the
consent of any previously designated beneficiary or any other person by the
filing of a new beneficiary designation with the Committee. The filing of a new
beneficiary designation shall cancel all beneficiary designations previously
filed.
(c) If any Participant fails to designate a beneficiary in the manner provided
above, or if the beneficiary designated by a Participant predeceases the
Participant, the Committee shall direct such Participant’s Shares to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.
6. Delivery to Guardian. If Shares are issuable under this Program to a minor, a
person declared incompetent, or a person incapable of handling the disposition
of property, the Committee may direct the delivery of the Shares to the
guardian, legal representative, or person having the care and custody of the
minor, incompetent or incapable person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
Shares delivered.
7. Source of Shares. This Program shall be unfunded, and the delivery of Shares
shall be pursuant to the Plan. Each Participant and beneficiary shall be a
general and unsecured creditor of the Employer to the extent of the Shares
determined hereunder, and the Participant shall have no right, title or interest
in any specific asset that the Employer may set aside, earmark or identify as
reserved for the delivery of Shares under the Program. The Employer’s obligation
under the Program shall be merely that of an unfunded and unsecured promise to
deliver Shares in the future, provided the Corporate Goal is met.
8. Capital Adjustments. Calculations required under the Program, the number of
Base Units awarded under the Program, and the number of Shares that may be
delivered under the Program shall be adjusted to reflect any increase or
decrease in the number of issued Shares resulting from a subdivision
(share-split), consolidation (reverse split), share dividend, or other change in
the capitalization of the Trust during the Measurement Period.
9. Tax Withholding; Securities Law Compliance. The delivery of Shares (and cash,
if applicable) to a Participant or beneficiary under this Program shall be
subject to applicable tax withholding pursuant to the Plan. The delivery of
Shares to a Participant or beneficiary under this Program and the resale of any
such Shares shall be subject to applicable compliance with applicable federal
and state securities laws.
10. Administration. This Program shall be administered by the Committee pursuant
to the powers granted to it in Section 2 of the Plan.
11. Amendment and Termination. The Committee reserves the right to amend the
Program, by written resolution, at any time and from time to time in any
fashion, provided any such amendment does not conflict with the terms of the
Plan, and to terminate it at will. However, no amendment or termination of the
Program shall adversely affect any Award Agreement already issued under the
Program without the written consent of the affected Participant(s).
12. Headings. The headings of the Sections and subsections of the Program are
for reference only. In the event of a conflict between a heading and the content
of a Section or subsection, the content of the Section or subsection shall
control.
13. Incorporation of Plan by Reference. Because the Program is established under
the Plan in order to provide for, and determine the terms and conditions of, the
granting of certain Awards thereunder, the terms and conditions of the Plan are
hereby incorporated by reference and made a part of this Program. If any terms
of the Program conflict with the terms of the Plan, the terms of the Plan shall
control.

 

-6-



--------------------------------------------------------------------------------



 



APPENDIX A
BRANDYWINE REALTY TRUST
2011-2013 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)
EXAMPLES*
Example 1. Full Measurement Period
Executive A is a participant in the Brandywine Realty Trust 2011-2013 Restricted
Performance Share Unit Program (the “Program”). The Share Value (as defined in
the Program) of a common share of beneficial interest (a “Share”) in the “Trust”
(as defined in the Program) on January 1, 2011 is $11, and the price of a Share
on December 31, 2013 is $15. For the three-year period beginning January 1, 2011
and ending December 31, 2013 (the “Measurement Period”), dividends total $1.80
per Share (and are paid in an equal amount on a quarterly basis — i.e., $.15
dividend per Share per quarter).
Total return to shareholders (“TRS”) on one Share (expressed as a percentage)
for the Trust over the Measurement Period, as calculated by the Trust or by a
third party selected by the “Committee” (as defined in the Program), is the
following:

         
12/31/13 Value of One Share
  $ 15  
+ Dividends over Measurement Period on One Share
    +1.8  
 
     
 
  $ 16.8  
Divided by 1/1/11 Value of One Share
    /11  
 
     
 
    1.527  
 
       
TRS
    52.7 %

Participant A receives a Restricted Performance Share Unit award for 250 “Base
Units” (as defined in the Program). Participant A also receives “DERs” (as
defined in the Program) on his Base Units, such that his total number of Base
Units on December 31, 2013 is 288.70, calculated as follows:

                                      Aggregate     Deemed            
Additional RSUs   Date   Base Units     Dividend     Share Price     “Purchased”
 
1/1/11
    250       —       —       —  
3/15/11
    250     $ 37.50     $ 11       3.4  
6/15/11
    253.40     $ 38.01     $ 10       3.8  
9/15/11
    257.20     $ 38.58     $ 11       3.5  
12/15/11
    260.70     $ 39.11     $ 12       3.3  
3/15/12
    264     $ 39.60     $ 12       3.3  
6/15/12
    267.30     $ 40.10     $ 13       3.1  
9/15/12
    270.40     $ 40.56     $ 12       3.4  
12/15/12
    273.80     $ 41.07     $ 13       3.2  
3/15/13
    277.00     $ 41.55     $ 14       3.0  
6/15/13
    280     $ 42.00     $ 14       3.0  
9/15/13
    283     $ 42.45     $ 15       2.8  
12/15/13
    285.80     $ 42.87     $ 15       2.9  
12/31/13
    288.70       —       —       —  

 

      *   The examples set forth in this Appendix A (including the $11.00
starting share price) are illustrative only and are not intended to be precise
or definitive. For example, they do not show the full calculation of “TRS” (as
defined below) because, for ease of explanation, the calculation does not
reflect that each cash dividend paid during the “Measurement Period” (as defined
below) is deemed to be reinvested in a fractional notional share of the “Trust”
(as defined below). When actually calculating TRS, each cash dividend will
generally be deemed to be reinvested in a fractional notional share. There may
be other immaterial differences between the way calculations are performed in
these examples and the way the Trust or a third party engaged by the “Committee”
(as defined below) would perform the calculations.

 

A-1



--------------------------------------------------------------------------------



 



If, as of December 31, 2013, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the “MSCI US REIT Index” (as defined
in the Program) (the “Index”), ranked pursuant to each member’s TRS over the
Measurement Period, as calculated by the Trust or by a third party selected by
the Committee, Participant A would receive the following number of Shares (with
fractional Shares settled in cash):

                  Percent of           Base Units       Percentile   Deliverable
in Shares     Shares
Below 25th
    0 %   0
25th
    50 %   144 (plus cash for .4 Share)
40th
    80 %   231
50th
    100 %   288 (plus cash for .7 Share)
62.5th
    150 %   433 (plus cash for .1 Share)
75th or above
    200 %   577 (plus cash for .4 Share)

Example 2. Change in Control
Assume the same facts as in Example 1, except that a “Change in Control” (as
defined in the Program) occurs when the Trust’s shareholders approve a “Business
Combination” (as defined in the Program), which becomes effective on October 15,
2012. From the period between January 1, 2011 and October 15, 2012 inclusive,
total dividends of $1.05 per Share have been paid. Because of the Change in
Control, the Measurement Period ends on October 15, 2012, rather than
December 31, 2013. The final price per Share agreed upon by the parties to the
Change in Control is $12.
TRS on one Share (expressed as a percentage) over the Measurement Period (ending
October 15, 2012), as calculated by the Trust or by a third party selected by
the Committee, is the following:

         
10/15/2012 Value of One Share
  $ 12  
+ Dividends over Measurement Period on One Share
  $ +1.05  
 
     
 
  $ 13.05  
Divided by 1/1/2011 Value of One Share
    /11  
 
     
 
    1.186  
 
       
TRS
    18.6 %

 

A-2



--------------------------------------------------------------------------------



 



As of October 15, 2012, Participant A has 270.4 Base Units (see Example 1). If,
as of October 15, 2012, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the Index (ranked pursuant to each
member’s TRS over the Measurement Period, as calculated by the Trust or by a
third party selected by the Committee), Participant A would receive the
following number of Shares (with fractional Shares settled in cash):

                  Percent of           Base Units       Percentile   Deliverable
in Shares     Shares
Below 25th
    0 %   0
25th
    50 %   135 (plus cash for .2 Share)
40th
    80 %   216 (plus cash for .3 Share)
50th
    100 %   270 (plus cash for .4 Share)
62.5th
    150 %   405 (plus cash for .6 Share)
75th or above
    200 %   540 (plus cash for .8 Share)

Example 3. Termination During Measurement Period
Assume the same facts as in Example 1, except that Participant A has a
separation from service that constitutes a Retirement, dies or incurs a
“Disability Termination” (as defined in the Program) on May 5, 2012. From the
period between January 1, 2011 and May 5, 2012 inclusive, total dividends of
$.75 per Share have been paid. Thus, as of the date of his Retirement or death
or of the Disability Termination, Participant A has 264 Base Units (see Example
1). Because of the kind of termination that occurred, Participant A is eligible
to receive the number of Shares (if any) computed in accordance with
Section 4(c)(1).

 

A-3



--------------------------------------------------------------------------------



 



APPENDIX B
BRANDYWINE REALTY TRUST
2011-2013 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)
DEFERRAL ELECTION AGREEMENT*
The Brandywine Realty Trust 2011-2013 Restricted Performance Share Unit Program
effective as of January 1, 2011 (the “Program”), provides a select group of
management or highly compensated employees with the ability to defer a portion
of their compensation earned under the Program. The purpose of this Deferral
Election Agreement is to allow you to defer the delivery of all or a portion of
the Shares (and Shares deliverable with respect to dividend equivalent rights
(“DERs”) awarded thereon) that are otherwise deliverable to you under the
Program until one of the events selected below occurs.
AFTER YOU SIGN THIS DEFERRAL ELECTION AGREEMENT AND IT IS ACCEPTED BY BRANDYWINE
REALTY TRUST (THE “TRUST”), ANY ATTEMPT TO REVOKE THIS ELECTION WILL BE VOID [IF
DONE LESS THAN SIX MONTHS BEFORE THE END OF THE APPLICABLE MEASUREMENT PERIOD
UNDER THE PROGRAM].
You need only complete this Deferral Election Agreement if you wish to defer the
delivery of Shares (and Shares deliverable with respect to DERs awarded thereon)
that become deliverable to you under the Program. Capitalized terms in this
Deferral Election Agreement are defined in the Program.
1. Participation Election
o I hereby elect to defer under the terms of the Program the delivery of  _____%
[insert any whole percentage from one to 100 percent, inclusive] of the Shares
that may become deliverable to me under the Program.
2. Delivery Date Election
I hereby elect to have the Trust deliver the percentage set forth above of the
Shares (and the Shares deliverable with respect to DERs awarded thereon) that
may become deliverable to me under the Program upon the following event [check
only one box]:
o (A) On the 10th calendar day after my separation from service from the Trust’s
controlled group of entities (the date which is six months after such separation
from service if I am a “specified employee” at that time — see Section 4(f) of
the Program).
o (B) On the following date:                                                  ,
20       [must be after March 1, 2014].
o (C) Upon the earlier of the 10th calendar day after my separation from service
(subject to the six month delay for “specified employees,” as described in
(A) above) or the following date:                                            
     , 20       [must be after March 1, 2014].
 

      *   Because of the complexities involved in the application of federal,
state and local tax laws to specific circumstances and the uncertainties as to
possible future changes in the tax laws, you should consult your personal tax
advisor regarding your own situation before completing this Deferral Election
Agreement.

 

B-1



--------------------------------------------------------------------------------



 



3. Acceleration in the Event of an Unforeseeable Emergency
In addition to the election I made in 2 above, if I check the following box, I
also elect to have the Trust deliver Shares (and Shares deliverable with respect
to DERs awarded thereon), to the extent permitted by applicable law, to me:
o Upon an “Unforeseeable Emergency,” as defined in Section 409A(a)(2)(B)(ii) of
the Internal Revenue Code. (This definition is quite restrictive. See the
footnote on the previous page regarding consulting with your own tax advisor
before completing this Deferral Election Agreement.)
4. Change in Control or Death
Notwithstanding the foregoing election, if a Control Event (as defined in
Section 2(i) of the Program) or my death occurs before the Shares (including
Shares deliverable with respect to DERs awarded thereon) are delivered to me,
such Shares shall be delivered in a single sum to me or to my beneficiary(ies)
designated in my Beneficiary Designation Form (as applicable) within 30 days
following such Control Event or death (as applicable).
5. Required Tax Payments or Termination of Deferral Arrangement
Notwithstanding the foregoing election, I understand that the distribution of
otherwise deferred Shares may be accelerated to the extent necessary to satisfy
tax withholding obligations arising in connection with those Shares or in
connection with a termination of this arrangement, to the extent permitted by
applicable tax regulations.
6. Insufficient Share Possibility
Because of the finite number of Shares available under the Brandywine Realty
Trust Amended and Restated 1997 Long-Term Incentive Plan, I understand that it
is possible that not enough Shares will still be available under the Plan to
deliver all of the Shares otherwise required to be delivered to me (or to my
beneficiary(ies)) on the deferral date(s) chosen in 2 and 3 above.
* * * * *
By signing this Deferral Election Agreement, I agree to the terms and conditions
of the Program as the Program now exists, and as it may be amended from time to
time (provided that no amendment of the Program will adversely affect my rights
under the Program without my written consent).

                                Signature of Participant       Date    
 
                        ACCEPTED:
 
                        Compensation Committee of Brandywine Realty Trust
 
               
 
      By:        
 
               
 
               
 
      Date:        
 
               

 

B-2



--------------------------------------------------------------------------------



 



APPENDIX C
BRANDYWINE REALTY TRUST
2011-2013 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)
BENEFICIARY DESIGNATION FORM
This Form is for your use under the Brandywine Realty Trust 2011-2013 Restricted
Performance Share Unit Program (the “Program”) to name a beneficiary for the
Shares that may be deliverable to you from the Program. You should complete the
Form, sign it, have it signed by your Employer, and date it.
* * * *
I understand that in the event of my death before I receive Shares that may be
deliverable to me under the Program, the Shares will be delivered to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate. I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.
I hereby state that _____________ [insert name], residing at
_______________________________ [insert address], whose Social Security number
is ______________, is designated as my beneficiary.

                                Signature of Participant       Date    
 
                        ACCEPTED:    
 
                                      [insert name of Employer]
 
               
 
      By:        
 
               
 
               
 
      Date:        
 
               

 

C-1